Exhibit 10.2

RESTRICTED SHARE AWARD AGREEMENT

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into effective as of [date], by and between FreightCar America, Inc., a Delaware
corporation (the “Company”), and [name] (the “Participant”).

WHEREAS, the Participant has been designated by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) to participate in the
2005 Long Term Incentive Plan (the “Plan”) (capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Participant agree as follows:

1. Grant. Pursuant to the provisions of the Plan, all of the terms of which are
incorporated herein by reference unless otherwise provided herein, the Company
hereby grants to the Participant a Restricted Share Award (the “Award”) of
[number] Shares of the Company’s common stock (the “Restricted Shares”). The
Award is granted as of [date] (the “Grant Date”), and such grant is subject to
all of the terms and conditions herein and to all of the terms and the
conditions of the Plan. In the event of a conflict between the Plan and this
Agreement, the terms of the Plan shall govern. The Award constitutes the right,
subject to the terms of the Plan and this Agreement, to distribution of the
Shares.

2. Purchase Price. The purchase price of the shares subject to the Award shall
be $0.00 per share.

3. Rights as Shareholder. On and after the Grant Date, and except to the extent
provided in Section 7, the Participant will be entitled to all of the rights of
a shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and to receive dividends and other distributions payable
with respect to the Restricted Shares. If the Participant forfeits any rights he
may have under this Award in accordance with Section 4, the Participant shall,
on the day following the event of forfeiture, no longer have any rights as a
shareholder with respect to the Restricted Shares or any interest therein and
the Participant shall no longer be entitled to receive dividends on such stock.

4. Vesting. Subject to Section 5, the Participant’s Restricted Shares will
become vested upon the following schedule:

(a) One-third ( 1/3) of the Restricted Shares vest on the first anniversary of
the Grant Date, provided the Participant remains continuously employed by the
Company until that first anniversary date;



--------------------------------------------------------------------------------

(b) an additional one-third ( 1/3) of the Restricted Shares vest on the second
anniversary of the Grant Date, provided the Participant remains continuously
employed by the Company until that second anniversary date; and

(c) the final one-third ( 1/3) of the Restricted Shares vest on the third
anniversary of the Grant Date, provided the Participant remains continuously
employed by the Company until that third anniversary date.

As provided in the Plan, all of the Restricted Shares will become fully vested
immediately in the event of a Change in Control. If the Participant has a
Termination of Service before all of his Restricted Shares have become vested
under this Agreement, the Participant’s Restricted Shares that have not become
vested will be forfeited on and after the effective date of the Termination of
Service. Neither the Company nor any Affiliate will have any further obligations
to the Participant under this Agreement when the Participant’s Restricted Shares
are forfeited.

5. Restrictive Covenants. The Participant acknowledges that, as a key management
employee, the Participant will be involved, on a high level, in the development,
implementation and management of the Company’s strategies and plans, including
those which involve the Company’s finances, research, marketing, planning,
operations, industrial relations and acquisitions, and that he will have access
to Confidential Information, as defined in Section 5(b) below. By virtue of the
Participant’s unique and sensitive position and special background, employment
of the Participant by a competitor of the Company represents a serious
competitive danger to the Company, and the use of the Participant’s talent and
knowledge and information about the Company’s business, strategies and plans can
and would constitute a valuable competitive advantage over the Company.

(a) Covenant Not to Solicit Employees. The Participant agrees that, during
employment with the Company and for a period of one (1) year after termination
of employment with the Company, he shall not, without the prior written consent
of the Company, solicit any current employee of the Company or any of its
subsidiaries, or any individual who becomes an employee on or before the date of
the Participant’s termination of employment from the Company, to leave such
employment and join or become affiliated with any business entity anywhere in
North America that is engaged in direct competition with any business of the
Company on the date of his employment termination which had revenues of ten
percent (10%) or more of the Company’s consolidated revenues for the four
(4) most completed fiscal quarters.



--------------------------------------------------------------------------------

(b) Covenant Not to Disclose or Use of Confidential Information. The Participant
recognizes that he will have access to confidential information, trade secrets,
proprietary methods and other data which are the property of and integral to the
operations and success of the Company (“Confidential Information”) and therefore
agrees to be bound by the provisions of this Section 5(b), which both the
Company and the Participant agree and acknowledge to be reasonable and to be
necessary to the Company. In recognition of this fact, the Participant agrees
that the Participant will not disclose any Confidential Information (except
(i) information which becomes publicly available without violation of this
Agreement, (ii) information which the Participant did not know and should not
have known was disclosed to the Participant in violation of any other person’s
confidentiality obligation and (iii) disclosure required in connection with any
legal process (after giving the Company the opportunity to dispute such
requirement)) to any person, firm, corporation, association or other entity, for
any reason or purpose whatsoever, nor shall the Participant make use of any such
information for the benefit of any person, firm, corporation or other entity
except the Company. The Participant’s obligation to keep all such information
confidential shall be in effect during and for a period of two (2) years after
the termination of the Participant’s employment with the Company; provided,
however, that the Participant will keep confidential and will not disclose any
trade secret or similar information protected under law as intangible property
(subject to the same exceptions set forth in the parenthetical clause above) for
so long as such protection under law is extended.

(c) Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 5 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

(d) Remedy for Breach. The Participant agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Section 5, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the Participant shall forfeit all
of the Restricted Shares granted under this Agreement, including Restricted
Shares that have fully vested, and, if the Participant has previously sold any
of such vested Restricted Shares, the Company shall also have the right to
recover from the Participant the economic value of such shares as of the date
that they vested.



--------------------------------------------------------------------------------

(e) Survival. The forfeiture provisions of this Section 5 shall continue to
apply, in accordance with their terms, after the non-solicit and/or
non-disclosure provisions of any employment or other agreement between the
Company and the Participant have lapsed.

6. Certificates. The Restricted Shares will be evidenced by one (1) or more
certificates bearing a legend referring to the terms, conditions and
restrictions applicable to such Restricted Shares. The Company will retain
physical possession of such certificates, and the Participant shall deliver a
stock power to the Company, endorsed in blank, related to the Restricted Shares
for so long as such Restricted Shares remain unvested and subject to a risk of
forfeiture.

7. Non-Transferable. The Restricted Shares that have not fully vested under
Section 4 and the right to vote such stock and receive dividends thereon, may
not be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise disposed of or encumbered, except by will or the laws of descent;
provided, however, that the Participant may grant to another person a revocable
proxy to vote unvested Restricted Shares at a Company shareholder meeting.

8. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
guardian without regard to whether specific reference to such legal
representative or guardian is contained in a particular provision of this
Agreement or the Plan.

9. Taxes. The Participant shall be responsible for all taxes required to be paid
under applicable tax laws with respect to the Restricted Shares. The Company or
any Affiliate is authorized to withhold from any distribution of Shares, or any
payroll or other payment, to the Participant, amounts of withholding and other
taxes due in connection with the Award. The amount of the withholding shall not
exceed the employer’s minimum statutory withholding requirement.

10. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. The Participant represents that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

11. Amendment or Modification, Waiver. The Committee may waive any conditions or
rights under, amend any terms of, or amend, alter,



--------------------------------------------------------------------------------

suspend, discontinue or terminate, the Award, prospectively or retrospectively;
provided, however, that, without the consent of the Participant, no amendment,
alteration, suspension, discontinuation or termination of the Award may
materially and adversely affect the rights of the Participant under the Award.
No waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

12. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given hereunder when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To the Participant at:

[name and address]

To the Company at:

FreightCar America, Inc.

Two North Riverside Plaza

Suite 1250

Chicago, IL 60606

Attention: Secretary

Any notice delivered personally or by courier under this Section 12 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

13. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

14. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

15. Jurisdiction and Venue. The Company and the Participant agree that the
jurisdiction and venue for any disputes arising under, or any action



--------------------------------------------------------------------------------

brought to enforce, or otherwise relating to, this Agreement shall be
exclusively in the courts in the State of Illinois, Cook County, including the
Federal Courts located therein (should Federal jurisdiction exist), and the
Company and the Participant hereby submit and consent to said jurisdiction and
venue.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year set forth above.

 

FREIGHTCAR AMERICA, INC.     PARTICIPANT: By:  

 

   

 

Title:  

 

    Name:   [specify]